                                          Case 4:20-cv-09329-HSG Document 15 Filed 05/25/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         JAMES LA VELL HARRIS,
                                   7                                                      Case No. 20-cv-09329-HSG
                                                         Plaintiff,
                                   8                                                      ORDER ADOPTING MAGISTRATE
                                                  v.                                      JUDGE'S REPORT AND
                                   9                                                      RECOMMENDATION REGARDING
                                         COUNTY OF LAKE, et al.,                          DISMISSAL
                                  10
                                                         Defendants.                      Re: Dkt. No. 13
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           The Court has reviewed Magistrate Judge Illman’s Report and Recommendation Re

                                  14   Dismissal. The time for objections has passed and none were filed. The Court finds the Report

                                  15   correct, well-reasoned and thorough, and adopts it in every respect. Accordingly,

                                  16           IT IS HEREBY ORDERED that the complaint is dismissed with prejudice. The Clerk is

                                  17   directed to close the file.

                                  18           IT IS SO ORDERED.

                                  19   Dated: 5/25/2021

                                  20

                                  21                                                              ________________________
                                                                                                  HAYWOOD S. GILLIAM, JR.
                                  22                                                              United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
